Title: To Benjamin Franklin from Sir Edward Newenham, 29 September 1784
From: Newenham, Sir Edward
To: Franklin, Benjamin


				
					Dear Sir
					Belcamp 29 Sept 1784
				
				It is so long Since I had the honor of receiving a Line from your Excellency, or hearing of your worthy Grandsons, or your own health, although I frequently solicited that favor, that I assure you, it has been no small matter of uneasiness to me & my Family—to deprive us of that, was, indeed, depriving us of a most particular pleasure, as, I will Venture to assert, with truth & Confidence, that your Excellency has not or Ever can have a more Sincere, Respectfull, or warm friend than I Am—, nor does there exist a man, who holds you in higher Veneration than I do, & I can answer for those being the sentiments of those of

my family, that were at Passy— Let me, then, Entreat a Line acquainting me of your good health, as a Convincing proof, that I am not forgot by him, whom I never shall Cease to respect;—
				I have the pleasure of having had Colonel Wadsworths & Colonel Blagdens Company for Some days at Belcamp; both of them agreable, Sensible & Polite men; they are lately returned, I believe, to America; Colonel Blakden told me that he had purchased an Estate, which had been forfeited, near Hartford in Connecticut; I was happy to shew them Every Civility in my power— I should be ungratefull If I did not— The General Election & the long Sitting of Parliament last Spring, hindered me of taking a Trip to america, but (if in health) I intend it this Spring, should nothing of moment be intended to be brought forward in our house of Commons after the 25th of March; & I have settled every proper requisite for my Voyage, but wish to Know your opinion. I mean to see the Capitol of Each State, from Boston to Charles Town, & Visit part of the Back settlements; I take my Eldest son & a friend, with two servants; Quere—would it be more agreable & Cheaper to take 2 Saddle horses—or a pair & a post Chaise—or depend upon what horses I would get there? & I would be glad to have some Idea of the Expence of living, per head, per Day at Philadelphia, New York, or other Capitols—pardon this trouble, &, I fear,

improper Liberty; and may I further trespass on your patience by requesting Letters of Introduction, particularily to Philadelphia, New Yorke & Boston; as I shall land a STRANGER in person & Character, but not in congenial Principles, on that Land of Liberty, & your Excellencys letter of Introduction will insure me a favourable reception, as It will shew yr friends there, that I am honoured with your acquaintance; I find, by the Papers, that Mr Jay is returned to America, which Surprizes me very much, as I imagined he was appointed Minister to the Court of Spain; & had wrote to him at Madrid—
				This Kingdom will loose its Character & Liberty; administration has Succeeded in Dividing us, by terryfying the Wavering, Bribing Some, & feeding others with hopes; they have obtained the Signatures of many hundreds to addresses of the most perfect Satisfaction in the present System of Representatives & Electors; we are Numerous on the side of Right, Truth & Constitution, but there is a Strong Faction, Supported by the Treasury, against us; the Leaders of the Roman Catholics are on the side of Aristocrasy, & the Latter are bartering their Support at Public Vendue; we buy no mans Support, therefore Government can Easily Close the purchase; Virtue appeared during the Late War & for a few months after the Peace, but now it is fled— I Know not who to trust; I have Seen Such deceptions, & experienced Such Tergeversation, that I am grown weary of Public Life, & am about to retire during the remainder of my Life, except during the buisy part of the Present Parliament— Even some of my Constituents have forsaken themselves & their original principles; they have addressed against a reform—this Line of Conduct will embolden Administration to refuse Every prayer of the People, however reasonable or Just—
				Our Harvest is abundant & good, & the weather has been remarkably fine to save it, yet Cash is Scarse & Rents ill paid; our National Bank is injurious to Commercial Intercouse; & has absorbed too much of the ready Specie of this Nation; our second greatest Bank, where there is a hundred thousand pounds a year in Landed Property, has failed a second Time, owing to the partial Acts of the National Bank, yet that Bank will rize Like a Phœnix, though the Temporary Shock is great.
				
				I have nearly finished a Country house, four miles from Dublin, which has Cost me at Least £7000 English, as there has been Some damage done by Lightning to my Neighbours houses, I mean to save mine by a Conducter, but am ignorant of the proper mode of doing it, or how to Conduct the fire, I wish I had a grain of your Knowledge in that respect, as we are anxious to fortify the Expensive Edifice, against that powerfull acter;— The Library preserves the place originaly formed to receive the long expected & promised Bust of him, who is Equaly revered & respected by this family, as by his gratefull Countrymen in the United States; I enquire of Every Ship from Bourdeaux, but, as yet, in Vain—
				My two Sons, that went to India, have arrived Safe, as to their Lives, after being Cast away off Plymouth in the Crocodile frigate; they saild with the account of the Peace in Europe, & returned with that concluded with Heyder Ally;— I have Changed the Course of Life, I destined the young[est?] for, as he has requested to be put apprentice to a Merchant & not to continue in the Navy; Agreable to my principles, to let my Children Chuse for themselves, I have entered on a treaty with my friends at Marsailles to take him as an Apprentice, though I should prefer taking him with me to America & personaly

fixing him in Philadelphia or New-yorke, & giving an adequate Fee, as I think with a tolerable Capital, he may soon, be independant; his family Connections in this Kingdom would soon bring opulent Correspondents—
				All this Family Join in sincere Respects, the warmest Regards, & solicitude for your Excellencys health & happiness, & with our best wishes for yr Worthy Grandsons prosperity—
				I have the Honor to remain, with due Respect Yr Excellencys Most obt: & most obliged Humble Sert
				
					
						Edwd Newenham
					
				
			 
				Addressed: To / His Excellency Dr: B: Franklin / Minister Plenipotentiary / from the united States / at Passy
				Endorsed: Sept. 29 84
			